



AMENDMENT NO. 4 TO LOAN, GUARANTY AND SECURITY AGREEMENT
This Amendment No. 4 to Loan, Guaranty and Security Agreement (this “Amendment”)
is entered into as of this 25 day of June, 2020, by and among Cinedigm Corp.
(“Borrower”), the other Loan Parties set forth on the signature pages hereto
(together with Borrower, collectively “Loan Parties”) and East West Bank
(“Lender”).
RECITALS
WHEREAS, Loan Parties and Lender are parties to that certain Loan, Guaranty and
Security Agreement dated as of March 30, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which Lender provides Borrower with certain financial
accommodations.


WHEREAS, the Borrower has requested and Lender has agreed to waive certain
provisions of the Loan Agreement and amend the Loan Agreement as provided
herein, in each case, subject to the terms and conditions of this Amendment.
AGREEMENT
NOW, THEREFORE, in consideration of the continued performance by each of the
parties hereto of their respective promises and obligations under the Loan
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1.Definitions. All capitalized terms not otherwise defined herein shall have the
meanings given to them in the Loan Agreement.
2.Waiver. Effective upon the Fourth Amendment Effective Date (as defined in
Section 4 below), Lender hereby waives any and all Events of Default (a) under
Section 9.1(a) and Section 11.2(b) of the Loan Agreement arising from a failure
to deliver company prepared consolidated and consolidating financial statements
of Borrower and its consolidated Subsidiaries for the fiscal year ending on
3/31/20 and on 4/30/2020 and (b) under Section 9.1(b) (i) and Section 11.2(b) of
the Loan Agreement for months ending 7/31/19, 8/31/19, 9/30/19, 10/31/19,
11/30/19, 12/31/19, 1/31/20, 2/29/20, and 3/31/20 arising from a failure to
deliver full borrowing base packages including screen shots as required, (ii)
failure to timely deliver backup documentation of 5/31/20, and (iii) failure to
deliver Borrowing Base Certificates on 4/17/20 and 5/17/20. Borrower and the
other Loan Parties hereby acknowledge and agree that the foregoing waiver is
limited specifically to the matters expressly set forth herein and does not
constitute, directly or indirectly or by implication, a waiver of any other
provision of the Loan Agreement or any other document executed in connection
therewith or of any other default or Event Of Default which may have occurred
under such documents. Except as expressly set forth herein, this waiver shall in
no way be construed to waive or be an estoppel to any past, current or future
violations of the Agreement.
1.Amendments to Loan Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 4 below, the Loan Agreement is hereby amended as
follows:
Section 4.4 will be amended and restated in its entirety as follows:


“4.4 Collection Account. Borrower shall maintain deposit account number [    ]
with the Bank (the “Collection Account”). Promptly after the Closing Date, the
Borrower shall cause each Loan Party to (a) instruct all payments with respect
to Accounts due to such Loan Party to made directly to the Collection Account
and (b) use commercially reasonable efforts to cause all such payments to be
made by the relevant Account debtors directly to the Collection Account (and if
any such payments are received other than through a direct payment to the
Collection Account, Cinedigm shall cause such payment to be transferred to the
Collection Account within two Business Days of receipt). Unless an Event of
Default has occurred and is continuing, at 5:00 PM Pacific time each Business
Day, if any Obligations remain outstanding, the Bank shall apply all amounts
then on deposit in the Collection Account to the payment of such Obligations as
Borrower specifies. Upon the occurrence and during the continuance of an Event
of Default, all amounts in the Collection Account shall, in Bank’s sole
discretion, be applied to the payment of any Obligations, whether then due or
not, in such order or at such time of application as Bank may determine in its
sole discretion and no amounts shall be swept to other accounts unless the Bank
agrees in writing to such a sweep in its sole discretion. Except to the extent
(but only to the extent) caused by the Bank’s gross negligence or willful
misconduct, Bank shall not be liable for any loss or damage which Borrower may
suffer as a result of Bank’s processing of items or its exercise of any other
rights or remedies under this Agreement, including without limitation indirect,
special or consequential damages, loss of revenues or profits, or any claim,
demand or action by any third party arising out of or in connection with the
processing of items or the exercise of any other rights or remedies under this
Agreement. Borrower shall indemnify and hold Bank harmless from and against all
such third party claims, demands or actions, and all related expenses or
liabilities, including, without limitation, attorney’s fees and including
claims, damages, fines, expenses, liabilities or causes of action of whatever
kind resulting from Bank’s own negligence except to the extent (but only to the
extent) caused by Bank’s gross negligence or willful misconduct.”
Section 9.1(b) will be amended and restated in its entirety as follows:
“(b)     Borrower shall deliver to Bank a Borrowing Base Certificate signed by a
Responsible Officer in substantially the form of Exhibit D hereto, not later
than (i) the twentieth (20th) day of each calendar month, which Borrowing Base
Certificate shall set forth information as of the end of the immediately
preceding month and (ii) the last day of each calendar month, which Borrowing
Base Certificate shall set forth information as of the end of the immediately
preceding month except that information with respect to each Eligible Digital
Transactional Receivable having a balance in excess of $100,000 for which
Borrower has updated information shall be updated as of the close of business on
the Friday immediately preceding the date of such Borrowing Base Certificate, in
each case together with aged listings by invoice date of accounts receivable and
accounts payable and any evidence or indication (including screenshots) of
payments to be made during the immediately succeeding calendar month. For the
avoidance of doubt, the parties recognize that the Loan Parties do not generally
receive updated information regarding Eligible Digital Transactional Receivables
from Pluto, Inc. or Roku, Inc. other than at the end of each calendar month.”
Exhibit A to the Loan Agreement shall be amended to amend and restate the
following definition in its entirety:
“Revolving Maturity Date” means June 30, 2021.
Exhibit G shall be amended and restated in its entirety in the form attached
hereto as Exhibit G.
2.Conditions Precedent to Effectiveness. This Amendment shall become effective
upon the satisfaction of each of the following conditions (such date the “Fourth
Amendment Effective Date”):
(a)     Lender’s receipt of this Amendment duly executed on behalf of each Loan
Party;
(b)    Lender’s receipt of any and all outstanding fees and expenses of Lender
(to include without limitation, all fees and expenses of counsel to Lender) due
to Lender from the Borrower pursuant to Section 2.6 of the Loan Agreement;
(c)    Lender’s receipt of such other documents or certificates, and completion
of such other matters, as Bank may reasonably deem necessary or appropriate; and
(d)    the absence of any defaults or Events of Default, except with respect to
those herein waived to the extent expressly waived herein.
3.Representations, Warranties and Covenants. Each Loan Party hereby represents,
warrants and agrees as follows:
(a)    This Amendment and the Loan Agreement, as amended hereby, constitute
legal, valid and binding obligations of such Loan Party and are enforceable
against such Loan Party in accordance with their respective terms, except as the
enforceability thereof may be subject to or limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws relating to or
affecting the rights of creditors generally.
(b)    Upon the effectiveness of this Amendment, such Loan Party hereby
reaffirms all covenants, representations and warranties made in the Loan
Agreement, as amended hereby and agrees that all such covenants, representations
and warranties shall be deemed to have been remade as of Fourth Amendment
Effective Date (except to the extent any such representation or warranty
expressly relates only to an earlier and/or specified date, in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier and/or specified date).
(c)    No Event of Default or event or condition that would, with any notice
and/or lapse of time, constitute an Event of has occurred and is continuing or
would exist after giving effect to this Amendment.
(d)    As of the date hereof, no Loan Party has any defense, counterclaim or
offset with respect to the Loan Agreement or any other Loan Document.
4.Effect on the Loan Agreement.
(a)    Upon the effectiveness hereof, each reference in the Loan Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall
mean and be a reference to the Loan Agreement as amended hereby.
(b)    Except as specifically provided herein, the Loan Agreement and all other
Loan Documents, shall remain in full force and effect, and are hereby ratified
and confirmed.
(c)    Except as specifically provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Lender, nor constitute a waiver of any provision of the Loan
Agreement or any other Loan Documents.
5.Governing Law. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns and shall be
governed by and construed in accordance with the laws of the State of
California.
6.Release. Borrower and each other Loan Party intends and agrees that this
Amendment will be effective as a full, final and general release of and from all
matters related to the Loan Agreement and/or any related documents as against
Lender, and/or Lender’s predecessors-in-interest, predecessors, successors,
representatives, parents, subsidiaries, affiliates, divisions, officers,
directors, shareholders, agents, accountants, servants, employees and attorneys,
(collectively, the “Lender Parties”), and any and all claims or defenses any
such Loan Party may have with respect to the obligations under the Loan
Agreement and/or any related documents and/or the negotiation, execution, and
performance of, and any act or omission by the Lender Parties related thereto.
Each Loan Party acknowledges and agrees that the Lender Parties have not made
any oral representations contrary, or supplemental, to any written terms of this
Amendment. Each Loan Party, therefore, fully and forever releases, discharges,
indemnifies and holds harmless the Lender Parties from any and all claims,
demands, actions or causes of action that such Loan Party may, or might, have
against the Lender Parties, whether known or unknown, foreseen or unforeseen, by
reason of any damages or injuries whatever sustained by any Loan Party, and
occasioned directly, or indirectly, by any act or omission of the Lender Parties
arising out of or in connection with the Loan Agreement and/or any related
documents from the beginning of time until the execution of this Amendment. In
furtherance thereof, each Loan Party acknowledges that such Loan Party is
familiar with, and that Loan Parties’ attorney(s) of record, if any, has advised
Loan Parties of, California Civil Code §1542, which provides as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of execution of the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.”
Each Loan Party expressly waives and releases any right or benefit which such
Loan Party has or may in the future have under California Civil Code §1542 to
the fullest extent that such rights or benefits may be lawfully waived and
released.
_CM_______ Loan Party initials
Further, each Loan Party acknowledges that such Loan Party may hereafter
discover facts different from or in addition to those facts now known or
believed by such Loan Party to be true with respect to any or all of the matters
covered by this Amendment, and each Loan Party agrees that this Amendment will
nevertheless be binding and remain in full and complete force and effect.
7.Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
8.Counterparts; Electronic Transmission. This Amendment may be executed by the
parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile or other electronic
transmission shall be deemed to be an original signature hereto.


[Signature Pages Follow]

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.
LOAN PARTIES:


CINEDIGM CORP.


By__/s/ Christopher McGurk________
Name: Christopher J. McGurk
Title: Chairman & CEO




ADM CINEMA CORPORATION

By__/s/ Gary Loffredo_____________
Name: Gary Loffredo
Title: General Counsel




VISTACHIARA PRODUCTIONS, INC.

By__/s/ Gary Loffredo_____________
Name: Gary Loffredo
Title: General Counsel




VISTACHIARA ENTERTAINMENT, INC.

By__/s/ Gary Loffredo_____________
Name: Gary Loffredo
Title: General Counsel




CINEDIGM ENTERTAINMENT CORP.

By__/s/ Gary Loffredo_____________
Name: Gary Loffredo
Title: General Counsel


CINEDIGM ENTERTAINMENT HOLDINGS, LLC

By__/s/ Gary Loffredo_____________
Name: Gary Loffredo
Title: General Counsel


CINEDIGM HOME ENTERTAINMENT, LLC

By__/s/ Gary Loffredo_____________
Name: Gary Loffredo
Title: General Counsel


DOCURAMA, LLC

By__/s/ Gary Loffredo_____________
Name: Gary Loffredo
Title: General Counsel




DOVE FAMILY CHANNEL, LLC

By__/s/ Gary Loffredo_____________
Name: Gary Loffredo
Title: General Counsel




CINEDIGM OTT HOLDINGS, LLC

By__/s/ Gary Loffredo_____________
Name: Gary Loffredo
Title: General Counsel




CINEDIGM PRODUCTIONS, LLC

By__/s/ Gary Loffredo_____________
Name: Gary Loffredo
Title: General Counsel




COMIC BLITZ II LLC

By__/s/ Gary Loffredo_____________
Name: Gary Loffredo
Title: General Counsel




VIEWSTER, LLC

By__/s/ Gary Loffredo_____________
Name: Gary Loffredo
Title: General Counsel




MATCHPOINT DIGITAL, LLC

By__/s/ Gary Loffredo_____________
Name: Gary Loffredo
Title: General Counsel
CON TV, LLC

By__/s/ Gary Loffredo_____________
Name: Gary Loffredo
Title: General Counsel




LENDER:
EAST WEST BANK
By:
Robert Mostert    
Name: Robert Mostert
Title: Vice President



Exhibit G
[Attached]




18004880.3
209604-10104


4835-0406-9057v.1